Citation Nr: 1748821	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-30 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer to include due to herbicide exposure. 


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to November 1984 and service in the United States Army Reserve.

This case comes before the Board on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board previously remanded this claim for additional development in December 2013 and March 2015 respectively. The additional development has been completed and jurisdiction has returned to the Board. 


FINDINGS OF FACT

1. The Veteran did not serve in or near the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971, and the most probative evidence is against a finding that the Veteran was exposed to an herbicide agent during service.

2. The Veteran's prostate cancer did not have its onset in nor did it manifest to a compensable degree within one year following service discharge.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veteran claims that his November 2015 VA examination was inadequate. 

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014). Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

To the extent that the Veteran claims that the VA examination he received was inadequate, the Board acknowledges the Veteran's concerns that the examiner may not have addressed specific evidence however, the Board finds the examination is adequate as the entire claims file was reviewed via VBMS, the appropriate relevant evidence was considered as determined by the examiner in his expertise and an adequate objective medical opinion was given. 

Any other concerns the Veteran had in regard to the VA's Duty to Notify have already been addressed. 

In light of the above, no prejudicial error has been committed in discharging VA's duties to notify and assist. See Shinseki v. Sanders, 556 U.S. 396, 407, 410   (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). Therefore, there are no issues with the duty to notify and assist and the Board will proceed accordingly. 

II. Service Connection-Prostate Cancer

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain conditions, including cancer, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after the Veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a).

In regard to herbicide exposure, a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

If a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). The listed diseases include prostate cancer. In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis. See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for prostate cancer, to include due to Agent Orange exposure.

The Veteran asserts that his prostate cancer is related to his service, including as a result of Agent Orange exposure in Korea. The record shows that the Veteran served in Korea from May 1982 to May 1983. Thus, he did not meet the requirements for presumptive exposure to herbicide agents for veterans who served in the Korean DMZ. See 38 C.F.R. § 3.307(a)(6)(iv). The time period covered under the presumption is April 1, 1968 to August 31, 1971; a time period that predates the Veteran's active duty service. Therefore, as his service is outside of the herbicide presumption under VA regulations, his prostate cancer cannot be presumed to be service connected based on exposure to Agent Orange or other herbicides. 

The Veteran's service-connection claim must be denied on a direct basis as well. The Board acknowledges that the Veteran has a current diagnosis of prostate cancer. However, in order to be service connected on a direct basis, the evidence must show that the Veteran's prostate cancer had its onset in service or that it manifested to a compensable degree within one year following service discharge. 

Service treatment records do not reflect that the Veteran was treated for or diagnosed with prostate cancer or that he exhibited symptoms of such during service. While in service, the Veteran was consistently seeking treatment for his other various ailments, and there is no documented treatment of issues with his prostate while in service. Likewise, at his separation examination, nothing involving his prostate was noted. In the Report of Medical History the Veteran completed at service discharge, he described himself as being in "good health." 

More so, the first noted evidence of prostate cancer was in April 2010. Thus, the first showing of prostate cancer was more than 30 years following service discharge. This evidence tends to establish that the Veteran's disability did not have its onset in service. The passage of many years between service separation and medical documentation of a disability tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Additionally, there is no competent evidence attributing the Veteran's prostate cancer to service. The Veteran is not competent to establish the etiology of a complex disease process and therefore his statements that he believes his prostate cancer is related to service are insufficient to establish a nexus. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Also, in regard to herbicide exposure as a potential nexus to his prostate cancer for direct service connection, a formal request was made in July 2017 of military records for evidence of any herbicide exposure for the Veteran throughout his entire military career and the returned information was that there were no records of exposure to herbicides. According to the Armed Forces Pest Management Board, the only use of Agent Orange in Korea was in 1968 therefore predating the Veteran's service by 14 years. 

Also, the formal finding report addressed the argument made by the Veteran that he may have still been exposed to Agent Orange due it's to half-life and how long it stays on soil and plant life. This argument centered on information provided through his various sources including the book, Scorched Earth by Fred A Wilcox. The July 2017 finding indicates that according to supported scientific evidence the TCDD dioxin which is a chemical in Agent Orange only has a half-life of one to three years and with the 1968 use of Agent Orange still predates the Veteran's service in the area. Although the Veteran may report that he was exposed to Agent Orange or other herbicides, with no presumption, the Board finds the military records and objective findings of the Pest Management Board more probative in determining the Veteran's herbicide exposure. No other potential nexus have been identified in the Veteran's records. 

The most probative and credible evidence establishes that the Veteran does not have prostate cancer disease that is related to service. "It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). 
In conclusion, the most probative and credible evidence establishes that the Veteran's prostate cancer is unrelated to service or, to Agent Orange exposure and therefore weighs against the Veteran's claim of entitlement to service connection for prostate cancer. As such, there is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for prostate cancer, to include due to exposure to Agent Orange, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


